of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c conex-108265-09 date number info release date uil the honorable doug lamborn member u s house of representative sec_1271 kelly johnson boulevard suite colorado spings co attention ----------------- dear congressman lamborn i am responding to your inquiry dated date on behalf of your constituent -------------------------- she asks if she and her husband are expected to pay capital_gains taxes on gains realized in on a disposition of property intended to be part of a deferred_like-kind_exchange under sec_1031 of the internal_revenue_code the code last year ----------------and her husband disposed of property relinquished_property through a qualified_intermediary qi the qi was to sell the relinquished_property for cash and use it to acquire like-kind replacement_property which the qi would transfer to --------------- within the statutory exchange_period set forth in sec_1031 of the code however before completing the exchange the qi became insolvent and filed for bankruptcy as a result of this failure --------------- will not receive the replacement_property and will likely receive only some of the cash from the sale of the relinquished_property at the conclusion of the bankruptcy proceedings i hope that the following general information is helpful to you in responding to --------------- generally gross_income includes all income regardless of its source including gains from dealings in property sec_61 of the code a taxpayer does not recognize gain_or_loss however if he or she exchanges relinquished_property held for productive use in a trade_or_business or for investment solely for like-kind replacement_property held for productive use in a trade_or_business or for investment sec_1031 of the code to defer recognition of gain on the disposition of property in a deferred_like-kind_exchange the taxpayer must- conex-108265-09 identify the replacement_property to be received in the exchange within days after the date the taxpayer transfers the relinquished_property and receive the replacement_property before the earlier of i days after the date he or she transfers the relinquished_property or ii the due_date including extensions of the taxpayer’s income_tax return for the year in which the taxpayer transfers the relinquished_property statutory replacement_period sec_1031 of the code for certain cash sales of property the taxpayer can defer recognition of gain in a like- kind exchange only if the taxpayer meets one of the safe harbors provided in the income_tax regulations the regulations for example if a taxpayer uses a qi to facilitate the like-kind_exchange and the qi not the taxpayer receives and holds the cash proceeds from the sale of the relinquished_property then the taxpayer is treated as not having actual or constructive receipt of the cash for sec_1031 purposes the qi must perform certain additional functions including acquiring replacement_property with the cash proceeds from the sale of the relinquished_property and transferring the replacement_property to the taxpayer sec_1_1031_k_-1 of the regulations if the qi fails to acquire the replacement_property and transfer it to the taxpayer within the statutory replacement_period the taxpayer cannot defer recognition of gain on transfer of the relinquished_property under sec_1031 of the code the taxpayer must currently recognize and report in income any gain realized on the disposition of the relinquished_property through the qi if a taxpayer sustains a loss during the taxable_year that is not_compensated_for_by_insurance_or_otherwise the taxpayer can deduct the loss from gross_income sec_165 of the code these losses generally include losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit and losses from theft sec_165 and e of the code if the facts and circumstances surrounding ------------------transaction show that she sustained a loss due to the qi’s actions she may be able to deduct this loss from gross_income but only in the year the loss is sustained a loss is sustained in the year that it is evidenced by closed and completed transactions and fixed by identifiable events occurring in that taxable_year sec_1_165-1 of the regulations we are aware that taxpayers who entered into a deferred_like-kind_exchange may have financial hardships where a qi filed for bankruptcy and did not complete the exchange for this reason we are considering some type of relief for taxpayers in this situation conex-108265-09 i hope this information is helpful if we can assist you further please contact me or -- ----------------------------at --------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
